MAY, J.,
dissenting.
I respectfully dissent. Despite the conflict in the testimony on certain facts, there simply is NO evidence the defendant knew that he removed the items without consent. First, he provided a note from the owner giving him permission to take the items, which no one questioned. Second, while he admitted to knowing the mobile home was sold, there is no evidence to suggest when he acquired that informa*528tion or that the sale vitiated the permission given to' him by the owner to take the items.
I am fully cognizant of the high standard needed to warrant the entry of a judgment of acquittal. Dupree v. State, 705 So.2d 90, 93 (Fla. 4th DCA), dismissed, 725 So.2d 1107 (Fla.1998). However, after having read the entire transcript, I find that standard to have been met in this case. I would reverse the conviction.